DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4, 7, and 13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the step" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the step" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the step" in line 2.  There is insufficient antecedent basis for this limitation in the claim.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 7-11, 15-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2011/0288715 to Schaffeld et al (Schaffeld).
Regarding claim 1, Schaffeld discloses a method for controlling a turbocharger system (301, 301, fig. 3) fluidly connected to an exhaust manifold (fig. 3) of a combustion engine (301, fig. 3) and an exhaust after treatment system (fig. 3; [29]-[30], [41], [69]), said turbocharger system comprising a turbocharger turbine (304, fig. 3) operable by exhaust gases from said exhaust manifold, and a tank (314, fig. 3; [65]) with pressurized gas, said tank being fluidly connectable to said turbocharger turbine (via intake manifold 302, and exhaust manifold 303, fig. 3), 

said method comprising the steps of: 
determining a NOx parameter being indicative of, or correlated to, NOx emissions from said exhaust after treatment system (curve B, figs. 11-12; [86]-[89]); 
injecting pressurized gas from said tank to drive said turbocharger turbine based on the determined NOx parameter (A in fig. 11; A1, A2 in fig. 12; [86]-[89]), wherein a determined NOx parameter above a pre-defined first threshold determines that pressurized gas from said tank is injected (curve B over line C in fig. 11; [86]-[89]), wherein 
- the NOx parameter is the NOx concentration (NOx emissions; [86]-[89]) in the exhaust after treatment system, the method comprising the step of measuring NOx emissions using a NOx measuring device (exhaust gas oxygen sensor; [29]) arranged in said exhaust after treatment system, or 
- the NOx parameter is correlated to the temperature in the exhaust after treatment system, the method comprising the step of measuring the temperature using a temperature measuring device arranged in said exhaust after treatment system.

Regarding claim 2, Schaffeld discloses a method according to claim 1, comprising the step of deactivating injection functionality of pressurized gas from said tank based on the 

Regarding claim 7, Schaffeld discloses a method according to any one of the preceding claims claim 1, further comprises the step of modelling the NOx emissions (see figs. 11-12; [86]-[89]), or determining the theoretical NOx emissions, based on said NOx parameter.

Regarding claim 8, Schaffeld discloses a method according to any one of the preceding claims claim 1, wherein said step of injecting pressurized gas from said tank to drive said turbocharger turbine is independent of an engine speed increasing action of the combustion engine (see fig. 11; [86]).

Regarding claim 9, Schaffeld discloses a control unit (50) configured to perform the steps of the method according to claim 1 (See rejection of claim 1 above).

Regarding claim 10, Schaffeld discloses a turbocharger system (301, 301, fig. 3) for use together with a combustion engine (301, fig. 3) having an exhaust manifold (303, fig. 3), and an exhaust after treatment system (fig. 3; [29]-[30], [41], [69]) fluidly connected to said exhaust manifold, said turbocharger system comprising: 
a turbocharger turbine (304, fig. 3) operable by exhaust gases from said exhaust manifold, 
a tank (314, fig. 3; [65]) comprising pressurized gas, said tank being fluidly connectable to said turbocharger turbine (via intake manifold 302, and exhaust manifold 303, fig. 3), and 

wherein said combustion engine is operable in a plurality of engine operational modes, including a low NOx mode in which the combustion engine is operated in order to reduce the NOx emissions (engine is operable in low NOx or rich mode; [20]), wherein injection of pressurized gas from said tank when the combustion engine is in said low NOx mode enables compensation for an impaired engine performance parameter in the form of impaired torque response (during low NOx or rich mode, injection of air into cylinders will compensate for an abnormal performance), 
characterized in that the control unit is configured to 
determine a NOx parameter being indicative of, or correlated to, NOx emissions out from said exhaust after treatment system (curve B, figs. 11-12; [86]-[89]); 
initiate injection of pressurized gas from said tank to drive said turbocharger turbine based on the determined NOx parameter (A in fig. 11; A1, A2 in fig. 12; [86]-[89]), wherein a determined NOx parameter above a pre-defined first threshold determines that pressurized gas from said tank is injected (curve B over line C in fig. 11; [86]-[89]), wherein 
- the NOx parameter is the NOx concentration (NOx emissions; [86]-[89]) in the exhaust after treatment system, the control unit being configured to measure NOx emissions using a NOx measuring device arranged in said exhaust after treatment system (exhaust gas oxygen sensor; [29]), or 
- the NOx parameter is correlated to the temperature in the exhaust after treatment system, the control unit being configured to measure the temperature using a temperature measuring device arranged in said exhaust after treatment system.



Regarding claim 15, Schaffeld discloses a turbocharger system according to claim 10, further comprising a valve (308, figs. 3-4; [67]) for controlling the release of pressurized gas from said tank to the turbocharger turbine, wherein said control unit is configured to control the operation of the valve to release pressurized gas needed for at least partly drive said turbocharger turbine (See fig. 4; [67]).

Regarding claim 16, Schaffeld discloses a vehicle comprising a turbocharger system according to claim 10 or a control unit according to claim 9 (See rejection of claim 9 above).

Regarding claim 17, Schaffeld discloses a computer program comprising program code means for performing claim 1, when said program is run on a computer (See rejection of claim 1, above).

Regarding claim 18, Schaffeld discloses a computer readable medium (318, fig. 3; [66]) carrying a computer program comprising program code means for performing the steps of claim 1, when said program product is run on a computer (See rejection of claim 1, above).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-4, 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schaffeld as applied to claims 1 and 10 above, respectively, and further in view of US 2017/0058805 to Ford et al (Ford).
Regarding claim 3, Schaffeld discloses a method according to claim 1, but does not explicitly disclose the step of operating said combustion engine in a low NOx mode based on the determined NOx parameter, wherein a determined NOx parameter above a pre-defined second threshold determines that the combustion engine is operated in said low NOx mode and/or 
However, Ford discloses operating said combustion engine in a low NOx mode (rich combustion at step 140; fig. 1; [76]) based on the determined NOx parameter (if NOx purge is required; step 120, fig. 1; [68]), wherein a determined NOx parameter above a pre-defined second threshold (limit of NOx trap; [3], [44]) determines that the combustion engine is operated in said low NOx mode.
Therefore, it would have been obvious to the one with ordinary skill in the art, before the effective filing date of the claimed invention, to combine teachings of Ford with the method of Schaffeld and have the step of operating said combustion engine in a low NOx mode based on the determined NOx parameter, wherein a determined NOx parameter above a pre-defined second threshold determines that the combustion engine is operated in said low NOx mode so that NOx trap regeneration can be carried out efficiently while the amount of fuel that can accumulate on the cylinder walls may be reduced, thus lowering the dilution of the engine oil supply with fuel ([15], Ford).

Regarding claim 4, Schaffeld discloses a method according to claim 1, but does not explicitly disclose in which the NOx parameter is the NOx concentration in the exhaust after treatment system, said pre-defined first threshold is a point in the range of 0.15 g NOx/kWh to 1.5 g NOx/kWh, such as e.g. 0.69 g NOx/kWh, or 0.46 g NOx/kWh or wherein, in which the NOx parameter is the correlated to the temperature in the exhaust after treatment system, said pre-defined first threshold is 1/200 °C.

Therefore, it would have been obvious to the one with ordinary skill in the art, before the effective filing date of the claimed invention, to combine teachings of Ford with the method of Schaffeld and have wherein, in which the NOx parameter is the correlated to the temperature in the exhaust after treatment system, said pre-defined first threshold is 1/200 °C  as taught by Ford so that NOx trap regeneration can be carried out efficiently while the amount of fuel that can accumulate on the cylinder walls may be reduced, thus lowering the dilution of the engine oil supply with fuel ([15], Ford).

Regarding claim 12, Schaffeld discloses a turbocharger system according to claim 10, but does not explicitly disclose that said control unit is configured to: operate said combustion engine in a low NOx mode based on the determined NOx parameter, wherein a determined NOx parameter above a pre-defined second threshold determines that the combustion engine is operated in said low NOx mode, and/or operate said combustion engine in a high responsive fuel economy mode, based on the determined NOx parameter, wherein a determined NOx parameter below a pre-defined third threshold determines that the combustion engine is operated in said high responsive fuel economy mode.
However, Ford discloses a controller (20, fig. 2; [29] that is configured to operate said combustion engine in a low NOx mode (rich combustion at step 140; fig. 1; [76]) based on the determined NOx parameter (if NOx purge is required; step 120, fig. 1; [68]), wherein a 
Therefore, it would have been obvious to the one with ordinary skill in the art, before the effective filing date of the claimed invention, to combine teachings of Ford with the method/device of Schaffeld and have the step of operating said combustion engine in a low NOx mode based on the determined NOx parameter, wherein a determined NOx parameter above a pre-defined second threshold determines that the combustion engine is operated in said low NOx mode so that NOx trap regeneration can be carried out efficiently while the amount of fuel that can accumulate on the cylinder walls may be reduced, thus lowering the dilution of the engine oil supply with fuel ([15], Ford).

Regarding claim 13, Schaffeld discloses a turbocharger system according to 10, but does not explicitly disclose in which the NOx parameter is the NOx concentration in the exhaust after treatment system, said pre-defined first threshold is a point in the range of 0.15 g NOx/kWh to 1.5 g NOx/kWh, such as e.g. 0.69 g NOx/kWh, or 0.46 g NOx/kWh or wherein, in which the NOx parameter is correlated to the temperature in the exhaust after treatment system, said pre-defined first threshold is 1/200 °C.
However, Ford discloses that the NOx parameter is the correlated to the temperature (measuring NOx trap temperature using exhaust gas temperature sensor ([29]), and regeneration temperature is 400 C (21) which is more than 1/200 C), in the exhaust after treatment system, said pre-defined first threshold is 1/200 °C.
Therefore, it would have been obvious to the one with ordinary skill in the art, before the effective filing date of the claimed invention, to combine teachings of Ford with the method/device of Schaffeld and have wherein, in which the NOx parameter is the correlated to .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2017/0009676 to Sano et al.
US 2013/0305716 to Rollinger et al.
US 2003/0180196 to Gillespie et al.
All references above describe general state of art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAPINDER SINGH whose telephone number is (571)270-1774.  The examiner can normally be reached on Monday to Friday from 8:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/D.S/Examiner, Art Unit 3746   

/AUDREY B. WALTER/Primary Examiner, Art Unit 3746